Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach:
A beverage maker, comprising: an output interface configured to output the generated fluid replenishment request; an input interface configured to receive a fluid replenishment completion input based on the fluid replenishment request output through the output interface: and
a controller configured to perform a plurality of operations related to making of a beverage or cleaning of an inside of the beverage maker, wherein the controller is configured to: when an operation requiring a supply of fluid is ongoing from among the
plurality of operations, turn on the fluid supply pump to discharge fluid contained in the fluid tank; detect a lack of fluid in the fluid tank based on a first flow velocity or a first flow rate detected by the flow rate detection sensor; and
generate a fluid replenishment request for the fluid tank based on a result of detecting; when the lack of fluid in the fluid tank is detected, turn off the fluid supply pump and stop the ongoing operation: when the fluid replenishment completion input based on the output fluid replenishment request is received, turn on the fluid supply pump: and
resume the operation based on a second flow velocity or a second flow rate detected by the flow rate detection sensor, as defined within the context of claim 1 along with all other claim limitations.

A method for controlling a beverage maker, the method comprising: when the lack of fluid is detected, outputting a fluid replenishment request for the fluid tank, wherein the outputting of the fluid replenishment request comprises: calculating an amount of fluid supplied at the ongoing operation, based on the detected first flow velocity or first flow rate: calculating an amount of fluid to be replenished, based on a difference between the calculated amount of supplied fluid and a fluid supply predetermined for the control operation: and
outputting the fluid replenishment request including information on the calculated amount of fluid to be replenished, as defined within the context of claim 11 along with all other claim limitations.

A beverage maker, comprising: an output interface configured to output the generated fluid replenishment request; an input interface configured to receive a fluid replenishment completion input based on the fluid replenishment request output through the output interface; and
a controller configured to control a plurality of operations related to making of a beverage or cleaning of an inside of the beverage maker, wherein the controller is configured to: when an operation requiring a supply of fluid is ongoing from among the plurality of operations, turn on the fluid supply pump to discharge fluid contained in the fluid tank; detect a lack of fluid in the fluid tank based on a first flow velocity or a first flow rate detected by the flow rate detection sensor; and generate a fluid replenishment request for the fluid tank based on a result of detecting; when the lack of fluid in the fluid tank is detected, turn off the fluid supply pump and stop the ongoing operation:
when the fluid replenishment completion input based on the output fluid replenishment request is received, turn on the fluid supply pump: and
resume the operation based on a second flow velocity or a second flow rate detected by the flow rate detection sensor, as defined within the context of claim 18 along with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753